DDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 11, 2021 is acknowledged.  Claims 1, 3, 9, and 15 are amended.  Thus, Claims 1-20 are pending with Claims 5-6 and 11-13 are withdrawn being drawn to a non-elected invention.  Thus, Claims 1-4, 7-10, and 14-20 are further examined on the merits in the U.S. non-provisional application.  The instant application is a continuation-in-part (CIP) application of SN15/889838 which is a continuation (CON) of SN15/624821.  SN15/889838 has issued as US10865792 and SN15/624821 has issued as US10718333.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a radial seal provided on both the second scroll member and the fixed supporting member (Claim 1, lines 8 and 9 and Claim 15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objection
Claim 1 is objected to because of the following informalities:  
			The “a source of pressurized gas” and the “a layer of gas” (Claim 1) are indirectly recited in Claim 1 (lines 8-10 of Claim 1), and as a result, appear to be part of the environment of Applicants’ scroll compressor instead of being elements that are required by the claim.  In contrast, the thrust of Applicants’ disclosure is having an aerostatic thrust bearing that forms a layer of gas between the second scroll member and a fixed supporting member.  The elements “a source of pressurized gas” and “a layer of gas” are required by the claim to have a radial seal that extends into the space as shown in Fig. 14 (which was elected by Applicants in response to the Restriction (i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.").    	
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Regard to Claims 1 and 15 and claims dependent thereon
	The limitation “a radial seal provided on one or more of the second scroll member and the fixed supporting member” (Claim 1, lines 8 and 9) does not appear to be supported by the specification (a single seal is not provided on both the second scroll member and the fixed supporting member at the same time).  In contrast, the specification describes that radial seals 1710 and 1720 are both located the surface (766, Fig. 14) of the bearing supporting member (758) or that both seals can be provided on the back surface of the orbiting scroll (p. 43, lines 16 and 17).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1 and 15 and claims dependent thereon
	The limitation “a radial seal provided on one or more of the second scroll member and the fixed supporting member” (Claim 1, lines 8 and 9) in combination with Fig. 14 makes the claim indefinite in that it is not understood how a single radial seal (either 1720 or 1710 as shown in Figs. 13 and 14) can be provided on both the bearing support 
		“a radial seal provided on one [[or [[
	Claim 15 recites the same kinds of limitations as Claim 1 and contains at least one of the issues used to reject Claim 1 above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0747598A2 (Doepker et al.; published on December 11, 1996) (DOEPKER).  
In reference to Claim 1, DOEPKER discloses: 
	A scroll compressor (title, Abstract, Figs. 9 and 10), comprising: 
		a first scroll member (non-orbiting scroll member 142, col. 8, lines 44 and 45, Figs. 1 and 10) having a baseplate (the portion of 142 at the end of the lead line of reference numeral 142 in Fig. 9) and a spiral wrap (the axial downward projection that extends from 142 to the right of reference numeral 156 in Fig. 9) that projects from a surface of the baseplate; 

		an aerostatic thrust bearing (A, Examiner’s ANNOTATED Fig. 9 of DOEPKER) that supports the second scroll member (146) in an axial direction (col. 9, lines 16-19) and includes: 
			a surface (B, Examiner’s ANNOTATED Fig. 9 of DOEPKER) of the second scroll member (146), a surface (C, Examiner’s ANNOTATED Fig. 9 of DOEPKER) of a fixed supporting member (bearing housing 144a, col. 8, line 45), and a gas distributing structure, the gas distributing structure including a radial seal (seal 150b, second annular seal 178, col. 10, lines 4 and 5, Figs. 9 and 10) provided on the second scroll member (146), the radial seal (150b, 178) extending into a space (chamber 148b, col. 9, lines 6 and 7, Figs. 9 and 10) between the surface (C) of the fixed supporting member (144a) and the surface (B) of the second scroll member (146), a distance that the radial seal (150b, 178) extends into the space (148b) in the axial direction being shorter (Figs. 9 and 10) than a length (length D, Examiner’s ANNOTATED Fig. 9 of DOEPKER) of the space in the axial direction (Figs. 9 and 10), wherein 
		a source of pressurized gas (compressed compression space gas at an intermediate pressure, via small passage 156, col. 9, lines 5-9, Figs. 9 and 10) supplies pressurized gas to the gas distributing structure (includes 150b, 178); and 


    PNG
    media_image1.png
    372
    469
    media_image1.png
    Greyscale


Examiner’s ANNOTATED Fig. 9 of DOEPKER 

	
	In reference to Claim 2, DOEPKER further discloses that the pressurized gas includes gas that has been compressed by the first scroll member (142, Figs. 9 and 10) and the second scroll member (146, col. 9, lines 5-9).  
	In reference to Claim 3, DOEPKER also discloses that the surface of the baseplate of the second scroll member (146) from which the spiral wrap projects being a front surface of the baseplate (surface of 146 axially opposing surface B, Examiner’s 
	In reference to Claim 4, DOEPKER further discloses that the scroll compressor further comprises: 3Application No. 16/009,940 Reply to the Office Action dated 12/11/2020 
			a pathway (passage 156, Figs. 9 and 10) within the second scroll member (146) that fluidly connects a volume between the first scroll member (142) and the second scroll member (146) to the gas distributing structure (includes seals 150a, 178), wherein the volume between the first scroll member (142) and the second scroll member (146) is the source of the pressurized gas (col. 9, lines 5-9).  
	In reference to Claim 8, DOEPKER also discloses that the radial seal includes an inner radial seal (178, Figs. 9 and 10) and an outer radial seal (150b), the inner radial seal and the outer radial seal located between the second scroll member (146) and the fixed supporting member (144a).  
In reference to Claim 9, DOEPKER further discloses that the surface of the baseplate of the second scroll member (146) from which the spiral wrap projects being a front surface of the baseplate (surface of 146 axially opposing surface B, Examiner ANNOTATED Fig. 9 of DOEPKER), and the gas distributing structure (includes seals 178, 150a) further includes one or more openings (opening in B at end of passage 156, Figs. 9 and 10) in a back surface of the second scroll member (146), the one or more openings located between the inner radial seal (178) and the outer radial seal (150a) in a radial direction of the second scroll member (146).
	


		A method of supporting a rotating or orbiting scroll member (orbiting scroll member 146, col. 8, lines 45 and 46, Figs. 9 and 10) in a scroll compressor (title, Abstract, Figs. 9 and 10), where a fixed supporting member (bearing housing 144a, col. 8, line 45) is positioned within the scroll compressor such that a surface (C) of the fixed supporting member (144a) faces a surface (B) of the rotating or orbiting scroll member (146), the method comprising: 
			providing a gas distributing structure (includes seals 150b, 178, Figs. 9 and 10) on the surface of the rotating or orbiting scroll member (146), the gas distributing structure including a radial seal (seal 150b, second annular seal 178, col. 10, lines 4 and 5, Figs. 9 and 10) provided on the rotating or orbiting scroll member (146), the radial seal extending into a space (chamber 148b, col. 9, lines 6 and 7, Figs. 9 and 10) between the surface (C) of the fixed supporting member (144a) and the surface (B) of the rotating or orbiting scroll member (146), a distance that the radial seal extends into the space in the axial direction is shorter than a length (length D, Examiner’s ANNOTATED Fig. 9 of DOEPKER) of the space (148a) in the axial direction; 
			supplying pressurized gas to the gas distributing structure from a source of pressurized gas (via small passage 156, col. 9, lines 5-9); and 
			the gas distributing structure (includes seals 150a, 178) forming a layer of gas between the rotating or orbiting scroll member (146) and the fixed supporting member (144a), the layer of gas supporting a thrust load of the rotating or orbiting scroll member (146, col. 9, lines 16-19).  

	In reference to Claim 17, DOEPKER further disclosing that the gas distributing structure includes the inner radial seal (178, Figs. 9 and 10), the outer radial seal (150a), and one or more openings (opening at end of 146 at surface B, Examiner’s ANNOTATED Fig. 9 of DOEPKER) in the surface (C) of the rotating or orbiting scroll member, the one or more openings located between the inner radial seal (178) and the outer radial seal (150a) in a radial direction of the rotating or orbiting scroll member (146), and the pressurized gas is supplied to the gas distributing structure from the source of pressurized gas through the one or more openings (col. 9, lines 5-9).  
	In reference to Claim 18, DOEPKER also disclosing that the rotating or orbiting scroll member (146, Fig. 9) is intermeshed with a second scroll member (142), and a volume between the rotating or orbiting scroll member (146) and the second scroll member (142) is the source of pressurized gas (col. 9, lines 5-9).  
	In reference to Claim 19, DOEPKER further disclosing that the volume between the rotating or orbiting scroll member (142, Figs. 9 and 10) and the second scroll member (146) is an intermediate volume of the rotating or orbiting scroll member and the second scroll member (col. 9, lines 5-9).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over DOEPKER in view of US2014/0119972 (Ijiri et al.; published on May 1, 2014) (IJIRI). 
	In reference to Claim 7, DOEPKER teaches a gas distributing structure, however, DOEPKER does not teach that the gas distributing structure includes a porous material.  IJIRI teaches a scroll compressor (title, Abstract, Figs. 1-6) that a porous filling material (64, Fig. 6) disposed in a suction space 63 that is a kind of gas distributing structure.
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilizing a gas distributing structure that includes a porous material as taught by IJIRI and incorporate this feature in to the gas distributing structure of DOEPKER’s scroll compressor for at least the benefit of having a gas distributing structure that further traps any undesired lubricating oil as expressly described by IJIRI (¶ 0013, last six lines and ¶ 0035) and ensure that a more pure form of pressurized gas is attained to ensure the axial force is efficiently provided against the surface of the orbiting scroll and to move the orbiting scroll upward during operation of the orbiting scroll.      

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DOEPKER in view of US5591014 (Wallis et al.; issued on January 7, 1997) (WALLIS).
	In reference to Claim 10, DOEPKER teaches one or more openings as previously described above.  DOEPKER does not explicitly teach two or more of the one or more openings.  WALLIS teaches a scroll compressor (title, Abstract, Figs. 1-20C) that includes a passageway (left 138, right 138, Fig. 4) to flow pressure fluid from the compression chambers to ensure forced the orbiting scroll upward that includes the gas distributing structure (includes seals 132, 136) includes two or more of the one or more openings (col. 6, lines 60-65). 
	It would be obvious to the PHOSITA before the effective filing date to utilize the gas distributing structure includes two or more of the one or more openings as taught by WALLIS and incorporate a second one or more openings into the orbiting scroll of DOEPKER’s scroll compressor for at least the benefit of, at the same time, providing a balanced flow of pressurized gas to the gas distributing structure on both radial sides of the scroll compressor during operation of the scroll compressor to ensure a more uniform force is provided along bottom surface of the orbiting scroll to force the orbiting scroll axially upward as expressly described by WALLIS (col. 6, lines 60-65).  
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DOEPKER in view of US2005/0152802 (Kim et al.; published on July 14, 2005) (KIM).
	In reference to Claim 14, DOEPKER does not explicitly teach a booster providing a secondary source of pressurized gas for the gas distributing structure.  KIM teaches a scroll compressor (title, Abstract, Figs. 2-6) that includes a booster providing a 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a booster providing a secondary source of pressurized gas for the gas distributing structure and further configure the opening of the passage of the orbiting scroll in DOEPKER’s scroll compressor for the benefit of ensuring a sufficient amount of pressure is provided for the layer of gas so that the orbiting scroll is closely adhered to a fixed scroll as expressly described by KIM (¶ 0016, last three lines).   
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DOEPKER in view of US2010/0326108 (Schreiber et al.; published on December 30, 2010) (SCHREIBER). 
	In reference to Claim 20, DOEPKER does not expressly teach a secondary source of pressurized gas when the flow rate or pressure of the pressurized gas from the source of pressurized gas is not large enough to support the thrust load (i.e., a secondary source that operates based on certain pressure operating conditions).  SCHREIBER teaches a vapor compression system (14, Fig. 3) that includes a compressor (32, Fig. 3) an evaporator (38, 168) in which a booster pump (152, Fig. 8) disposed external to the evaporator operates when the a head pressure is lower than a 
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a secondary source of pressurized gas when the pressure of the pressurized gas from the source of pressurized gas is not large enough (i.e., conditional operation based on pressure level) as taught by SCHREIBER and incorporate such a feature in to DOEPKER’s scroll compressor arrangement for at least the benefit of ensuring a high operating efficiency (¶ 0044 of SCHREIBER) for the scroll compressor that includes keeping the orbital scroll properly engaged with the fixed scroll by applying a consistent force thereto to support an adequate thrust load.

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on September 11, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) an objection to the specification,
			(ii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants’ arguments with respect to Claims 1 and 15 (pp. 8-11 of Applicants’ reply filed on March 11, 2021) regarding the amended limitations to Claim 1 are persuasive, however, these arguments are moot because a new ground of rejection as applied to Claims 1 and 15 as described above does not rely on any reference applied 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  
		US8226387 – discloses a scroll compressor having an aerostatic thrust bearing (Fig. 17) similar features to Applicants’ disclosure.  
		US10487831 – discloses a scroll compressor having an aerostatic thrust bearing (Fig. 2B) having similar features to Applicants’ disclosure.  

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday April 26, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746